 



Exhibit 10.4
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT is made and entered into as of October 1, 2007
between ASSET ACCEPTANCE, LLC, a Delaware limited liability company (the
“Company”), a wholly owned subsidiary of Asset Acceptance Capital Corp., a
Delaware corporation (“AACC”), and DEBORAH L. EVERLY (the “Executive”).
     The Executive has served the Company and AACC or their predecessors
continuously during the past twelve years. The Executive’s services have
constituted a material factor in the successful growth and development of the
Company and AACC. The Company desires to retain the unique experience, ability
and services of the Executive and to prevent any other competitive business from
securing her services and utilizing her experience, background and know-how.
     In consideration of the mutual covenants and agreements contained herein,
the parties hereto agree as follows:
     1. EMPLOYMENT. The Company hereby agrees to continue the employment of the
Executive and the Executive hereby accepts continued employment with the
Company, on the terms and subject to the conditions hereinafter set forth in
this Agreement. Subject to the provisions set forth below regarding Severance
Benefits (as defined below), Executive serves at the pleasure of the Board of
Directors of AACC and may be terminated at any time, at will, with or without
Cause (as defined below).
     2. POSITION AND DUTIES. Subject to the terms and conditions contained
herein, the Executive shall serve as Senior Vice President and Chief
Acquisitions Officer of the Company and AACC and, in such capacity, shall
provide such services and perform such functions, consistent with the nature of
such position, as shall be determined from time to time by, or pursuant to
authority of, the Board of Directors of AACC (the “Board of Directors”) and such
other reasonable duties as are from time to time agreed to between the Chief
Executive Officer of the Company and AACC and the Executive. The Executive shall
report directly to the Chief Executive Officer of the Company and AACC, and
shall observe all directives, rules, policies, regulations, customs and
practices now or hereafter established by AACC and the Company for the conduct
of their business to the extent the foregoing are not materially inconsistent
with the terms of this Agreement. The Executive understands and agrees that she
may be required to undertake normal business travel from time to time.
     3. COMPENSATION; BENEFITS.
          (a) As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive an annual salary (the “Regular
Base Salary”) of $300,000 (less deductions required by law) effective beginning
October 1, 2007, payable in arrears in accordance with the Company’s payroll
policy as the same may be modified by the Company from time to time. So long as
this Agreement is in effect, the Regular Base Salary shall be subject to annual
review, but shall not be reduced below $300,000.
          (b) The Executive shall be entitled to participate in AACC’s 2007
Annual Incentive Compensation Plan for Management (the “Incentive Compensation
Plan”), the terms and conditions of which will be determined by the Board of
Directors from time to time for

1



--------------------------------------------------------------------------------



 



future years, but shall be substantially in accordance with Schedule 1 hereto.
If the Executive is entitled to a bonus pursuant to the Incentive Compensation
Plan with respect to a fiscal year commencing with the fiscal year ending
December 31, 2007, the Executive shall be paid in respect to such fiscal year an
annual cash bonus (the “Bonus”), payable within two and one-half months
following the end of such fiscal year (or such later time as is allowed in
accordance with Treasury Regulation 1.409A-3(d)). The terms and conditions of
the Incentive Compensation Plan for the fiscal year ending December 31, 2007 are
set forth in Schedule1 hereto. Upon termination of employment, all rights to
receive any Bonus for any period shall also terminate; provided that, if the
Executive’s employment is terminated during a fiscal year under the
circumstances contemplated by Section 6(c) or 6(d) and the Executive would have
otherwise been entitled to a Bonus with respect to the “Financial Objectives”
referenced in the Incentive Compensation Plan or “Personal Objectives”
referenced in the Incentive Compensation Plan that were met by Executive, the
Executive shall be entitled to receive the pro rata portion (based upon the
number of days in such fiscal year that the Executive was employed by the
Company) of the Bonus, if any, that would have been paid to the Executive
pursuant to this Section 3(b) at the time such Bonus would have been paid had
the Executive’s employment not been terminated under the circumstances
contemplated by Section 6(c) or 6(d).
          (c) The Executive shall also be entitled to receive a bonus (the
“Purchased Receivables Bonus”) in the amount of five (5) basis points of the
charged-off consumer accounts receivable purchased by the Company, AACC or its
subsidiaries (each a “Subsidiary” and collectively the “Subsidiaries”) beginning
January 1, 2007, net of (i) any amount repaid to the Company, AACC or a
Subsidiary by the seller of the accounts which is attributable to repurchases of
accounts by the seller, (ii) any amount received by the Company, AACC or a
Subsidiary attributable to purchased accounts immediately resold by the Company,
AACC or a Subsidiary following the purchase of the accounts and (iii) any other
amount for which the Company does not take title with the intention of
collecting the accounts receivable for the long-term benefit of the Company. The
Purchased Receivables bonus shall be payable beginning January 31, 2008, for
purchases made in 2007, and thereafter on a quarterly basis for purchases made
each quarter, as of the last pay date for the Executive in the month following
each quarter, subject to the adjustments set forth in items (i) through (iii) of
the immediately preceding sentence. Upon termination of employment, all rights
to receive any Purchased Receivables Bonus for any period shall also terminate;
provided that if the Executive’s employment is terminated during a fiscal year
under the circumstances contemplated by Section 6(c) or 6(d) and the Executive
would have otherwise been entitled to a Purchased Receivables Bonus for a period
in which the Executive’s employment is terminated, the Executive shall be
entitled to receive the Purchased Receivables Bonus, if any and to the extent
not yet paid, that would have been paid on completed purchases through the date
of termination of Executive’s employment.
          (d) During the period of Executive’s employment by the Company (the
“Employment Period”), the Executive shall be entitled to receive such other
benefits and conditions of employment, including, without limitation,
participation in such group health, life, and disability plans provided by the
Company as are afforded from time to time hereafter to the other senior
executives of the Company with similar position, tenure, salary and other
qualifications as the Executive’s. The Executive acknowledges and agrees that
the Company does not guarantee the adoption or continuation of any particular
employee benefit plan or program or other fringe benefit during her employment,
and participation by the Executive in any such plan or program shall be subject
to the rules and regulations applicable thereto.

2



--------------------------------------------------------------------------------



 



          (e) The Company shall, in connection with a meeting of the
Compensation Committee of the Board of Directors in the fourth quarter of the
Company’s fiscal year 2007, after release of AACC’s third quarter financial
results, take such actions as are necessary for AACC to grant, as of the date of
that meeting of the Compensation Committee of the Board of Directors, stock
options and restricted stock units pursuant to the terms of AACC’s 2004 Stock
Incentive Plan, as amended (the “Stock Incentive Plan”), subject to the terms
and conditions set forth in Schedule 2 attached hereto and subject to AACC and
the Executive entering into appropriate stock option and restricted stock unit
award agreements in accordance with the Stock Incentive Plan.
     4. EXCLUSIVITY. During her employment, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote her full attention and time during normal business hours to the business
and affairs of AACC and the Company, shall perform her services primarily at
AACC’s headquarters, wherever the Board of Directors may from time to time
designate them to be, but in any case, within a 50 mile radius of Detroit,
Michigan, and at all times use her best efforts to carry out such
responsibilities faithfully and efficiently and to advance the business of AACC
and the Company. During the Employment Period, the Executive will not be engaged
in any other business activity which, in the reasonable judgment of the Board of
Directors or its designee, conflicts with the duties of the Executive hereunder,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage. It shall not be considered a violation of the foregoing for the
Executive to (i) serve on civic or charitable boards or committees, (ii) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(iii) manage personal investments, so long as such activities do not compete
with and are not provided to or for any entity that competes with or intends to
compete with AACC or the Company or any of their subsidiaries and affiliates and
do not interfere significantly with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.
     5. REIMBURSEMENT FOR EXPENSES. Upon the presentation of itemized vouchers
and receipts to the reasonable satisfaction of the Company, the Company shall
reimburse the Executive for travel, meals, entertainment and other expenses
reasonably incurred by the Executive in the performance of her duties under this
Agreement in accordance with the Company’s expense reimbursement policy as the
same may be modified by the Company from time to time (provided that expense
reimbursement will under no circumstances occur later than sixty (60) days after
the date on which the expense is incurred).
     6. TERMINATION.
          (a) The Company shall be entitled to terminate this Agreement and the
employment relationship established hereby with or without Cause immediately by
giving written notice of termination to the Executive. As used herein, “Cause”
means any of the following circumstances:
          (i) continual or deliberate neglect by the Executive in the
performance of her material duties under this Agreement;
          (ii) failure by the Executive to devote substantially all of her
working time to the business of AACC and the Company and the Subsidiaries of
AACC in accordance with Section 4 hereof;

3



--------------------------------------------------------------------------------



 



          (iii) the Executive’s willful failure to follow the directives of the
Board of Directors in any material respect; provided that such directives are
not materially inconsistent with the terms of this Agreement;
          (iv) the Executive’s engaging willfully in misconduct in connection
with the performance of any of her duties hereunder which is reasonably likely
to result, in the Board of Director’s good faith judgment, in material injury to
the reputation of AACC, the Company or any of the Subsidiaries, including,
without limitation, the misappropriation of funds;
          (v) the Executive’s breach of the provisions of Section 7 of this
Agreement or any other noncompetition, noninterference, nondisclosure,
confidentiality or other similar agreement executed by the Executive with the
Company, AACC or any of its Subsidiaries; or
          (vi) the Executive’s engaging in conduct which is reasonably likely to
result, in the Board of Director’s good faith judgment, in material injury to
the reputation of the Company, AACC or any of its Subsidiaries, including,
without limitation, commission of a felony, fraud, embezzlement or other crime
involving moral turpitude;
provided that, with respect to the events set forth in clauses (i) through
(iii), the Executive shall have been given written notice of the act, omission
or event constituting Cause and shall not have cured such act, omission or event
within 30 days after the giving of such notice.
     After the effective date of termination for Cause under this Section 6(a),
the Company shall not be obligated to make any further payments to the Executive
under this Agreement, except for amounts due the Executive hereunder as of such
effective date or amounts or benefits to which the Executive may be entitled
under the terms of any employee benefit plan of the Company.
          (b) In the event that the Executive resigns, other than upon
Retirement or for Substantial Breach (as those terms are hereinafter defined),
this Agreement and the employment relationship established hereby shall
terminate immediately upon the receipt by the Company of notice of the
Executive’s resignation. After the effective date of termination under this
Section 6(b), the Company shall not be obligated to make any further payments
under this Agreement, except for amounts due the Executive hereunder as of such
effective date or for amounts or benefits to which the Executive may be entitled
under the terms of any employee benefit plan of the Company.
          (c) In the event that the Executive dies, Retires (as hereinafter
defined) or becomes Disabled (as hereinafter defined) during the term of this
Agreement, this Agreement and the employment relationship established hereby
shall terminate immediately upon the date on which the Executive dies, Retires
or becomes Disabled, as the case may be. After the effective date of termination
under this Section 6(c), the Company shall not be obligated to make any further
payments under this Agreement, other than payment to the Executive or the
Executive’s heirs, devisees, executors, administrators, legal representatives or
the trustee of a revocable trust of which the Executive is the grantor, as the
case may be, of (i) all amounts due the Executive hereunder as of such effective
date, including any amounts or benefits to which the Executive may be entitled
under the terms of any employee benefit plan of the Company, as in

4



--------------------------------------------------------------------------------



 



effect on the effective date of such termination and (ii) the pro rata portion
of the Bonus and the Purchased Receivables Bonus, if any, due to the Executive
in accordance with Section 3(b) or 3(c). For purposes of this Section 6(c),
“Retires” or “Retirement” shall mean the voluntary termination of employment by
the Executive after the Executive attains age 65 and “Disabled” shall mean, as
of any date, the inability of the Executive to perform her essential duties
hereunder without reasonable accommodation for a period of six months as
determined in the good faith judgment of the Board of Directors.
          (d) In the event that (i) the Company elects to terminate the
employment of the Executive without Cause, or (ii) the Executive resigns from
her employment hereunder following a Substantial Breach (as defined in this
Section 6(d) (such Substantial Breach having not been corrected by the Company
within 30 days of receipt of written notice from the Executive of the occurrence
of such Substantial Breach, which notice shall specifically set forth the nature
of the Substantial Breach which is the reason for such resignation), then, in
either such event, the Company shall pay the Executive the Severance Benefits as
defined and provided in Section 9 hereof.
          “Substantial Breach” shall mean any material breach by the Company of
its obligations under this Agreement including without limitation, (i) the
assignment of the Executive to a position or duties materially diminished from
those normally assigned to a Chief Acquisitions Officer of a business enterprise
comparable to AACC; (ii) a material reduction in the Executive’s Regular Base
Salary below $300,000; (iii) a change in the location at which the Executive is
required to perform her duties for the Company, AACC and its Subsidiaries which
is outside a 50 mile radius of Detroit, Michigan; or (iv) the material failure
by the Company to allow the Executive to participate in the Company’s employee
benefit plans or incentive compensation plans generally available from time to
time to senior executives of the Company in comparable positions; provided, that
the term “Substantial Breach” shall not include (x) an immaterial breach by the
Company of any provisions of this Agreement or (y) a termination for Cause under
Section 6(a).
          The date of termination of employment by the Company under this
Section 6(d) shall, as the case may be, be the later of the date, if any,
specified in a written notice of termination to the Executive or the date on
which such notice is given to the Executive. The date of resignation under this
Section 6(d) shall be 31 days after receipt by the Company of written notice of
resignation; provided that the Substantial Breach specified in such notice shall
not have been corrected by the Company during the preceding 30-day period. The
effective date of termination of employment by the Company under this Section
6(d) and the effective date of resignation by the Executive under this Section
6(d) shall each be referred to as a “Section 6(d) Termination Date”.
          (e) Notwithstanding anything in this Section 6 to the contrary, but
subject to the consequences set forth in this Section 6, (i) the Company may
terminate the Executive’s employment at any time with or without Cause, (ii) the
Executive may terminate her employment at any time whether or not there has been
a Substantial Breach and (iii) the Executive’s rights in any employee benefit
plans offered by the Company shall be governed by the rules of such plans as
well as by applicable law.
          (f) Notwithstanding anything in this Section 6 to the contrary, the
provisions of Sections 7 and 8 shall survive termination of this Agreement.

5



--------------------------------------------------------------------------------



 



     7. CONFIDENTIALITY AND NON COMPETITION. The Executive acknowledges that
(i) the agreements and covenants contained herein are essential to protect AACC
and the Company’s business and assets and (ii) by virtue of her association with
AACC and the Company, the Executive has access to and has obtained and will
continue to have access to and obtain such knowledge, know-how, proprietary
information, training and experience, which is known only to the members,
officers or managers of AACC and the Company, or other employees, former
employees, consultants, or others in a confidential relationship with the
Company, AACC and its Subsidiaries, and there is a substantial probability that
such knowledge, know-how, proprietary information, training and experience could
be used to the substantial advantage of a competitor of AACC or the Company and
to AACC or the Company’s substantial detriment.
          (a) COVENANT NOT TO COMPETE.
     (i) The Executive agrees that, for the period commencing on the date of
this Agreement and ending on the date which is the later of (A) one year after
the termination of the Executive’s employment and (B) the date the Company
ceases making to the Executive the payments with respect to the Severance
Benefits, if any, required to be made pursuant to Sections 6 and 9 (the
“Restricted Period ”), the Executive shall not, in the Territory (hereinafter
defined), directly or indirectly, either for herself or for, with or through any
other person, own, manage, operate, control, be employed by, participate in,
loan money to or be connected in any manner with, or permit her name to be used
by, any business which is engaged (1) in the business of purchasing and
collecting consumer accounts receivable that have been charged off by the
original creditor (“Charged Off Accounts”), (2) in financing sales of consumer
product retailers or (3) any other business activity in which the Company, AACC
or any of its Subsidiaries may engage during the Employment Period (a
“Competitive Activity ”); provided that the Company may, at its option, extend
the Restricted Period for up to one additional year by continuing to pay to the
Executive on the regular payment dates the Executive’s regular installments of
Regular Base Salary as in effect on the day immediately preceding the date of
termination.
     (ii) For purposes of this Agreement, the term “participate ” includes any
direct or indirect interest, whether as an officer, director, employee, partner,
sole proprietor, trustee, beneficiary, agent, representative, independent
contractor, consultant, advisor, provider of personal services, creditor, owner
(other than by ownership of less than one (1) percent of the stock of a
corporation that has a class of equity securities registered under the
Securities Exchange Act of 1934). “Territory” means North America, South
America, Europe and Asia.
          (b) NONDISCLOSURE OF CONFIDENTIAL INFORMATION.
     (i) The Executive shall not, whether during or after employment, disclose
to any person or entity or use, any information not in the public domain, in any
form, acquired by the Executive while she was employed or associated with AACC
and the Company or, if acquired following the termination of such association,
such information which, to the Executive’s knowledge, has been acquired,
directly or indirectly, from any person or entity owing a duty of

6



--------------------------------------------------------------------------------



 



confidentiality to the Company or AACC (the “Confidential Information ”). By way
of illustration but not limitation, Confidential Information may include trade
secrets, supplier lists regarding Charged Off Accounts , collection methods,
information regarding bulk purchases of Charged Off Accounts, employee
compensation arrangements, business practices, plans, policies, secret
inventions, processes and compilations of information, records and
specifications, as well as information related to the management policies and
plans for AACC, the Company or their affiliates.
     (ii) Notwithstanding the foregoing, the restrictions in subsection (b)(i)
of this Section 7 are not applicable to the disclosure or use of Confidential
Information in connection with the following: (A) in the course of faithfully
performing the Executive’s duties as an employee of the Company; (B) with the
Company’s express written consent; (C) to the extent that any such Confidential
Information is in the public domain other than as a result of the Executive’s
breach of any of her obligations hereunder; or (D) where required to be
disclosed by court order, subpoena or other governmental process. In the event
that the Executive shall be required to make disclosure pursuant to the
provisions of clause (D) of the preceding sentence, the Executive promptly (but
in no event more than forty-eight (48) hours after learning of such subpoena,
court order, or other governmental process) shall notify the Company in writing,
by personal delivery or by facsimile, confirmed by mail or by certified mail,
return receipt requested.
     (iii) The Executive agrees and acknowledges that all of such Confidential
Information, in any form, and copies and extracts thereof are and shall remain
the sole and exclusive property of AACC and the Company, and the Executive shall
on request return to the Company the originals and all copies of any such
information provided to or acquired by the Executive in connection with her
association with AACC or the Company, and shall return to the Company all files,
correspondence and/or other communications received, maintained and/or
originated by the Executive during the course of such association.
          (c) NO INTERFERENCE. During the Restricted Period, the Executive shall
not, without the prior written approval of the Board of Directors, directly or
indirectly through any other person (i) induce or attempt to induce any employee
of the Company, AACC or any of its Subsidiaries to leave the employ of the
Company, AACC or any of its Subsidiaries or in any way interfere with the
relationship between the Company, AACC or any of its Subsidiaries and any
employee thereof, (ii) hire any person who was an employee of the Company, AACC
or any of its Subsidiaries within twelve months after such person’s employment
with the Company, AACC or any of its Subsidiaries was terminated for any reason,
(iii) induce or attempt to induce any supplier of Charged Off Accounts or other
business relation of the Company, AACC or any of its Subsidiaries to cease doing
business with the Company, AACC or its Subsidiaries, or in any way interfere
with the relationship between any such supplier or business relation and the
Company, AACC and its Subsidiaries or (iv) acquire Charged Off Accounts from any
person that was a seller of Charged Off Accounts to the Company, AACC or any of
its Subsidiaries during the Restricted Period; provided that the Company may, at
its option, extend the Restricted Period for up to one additional year by
continuing to pay to the Executive on the regular payment

7



--------------------------------------------------------------------------------



 



dates the Executive’s regular installments of Regular Base Salary as in effect
on the day immediately preceding the date of termination.
          (d) INVENTIONS. The Executive hereby sells, transfers and assigns to
the Company or to any person or entity designated by the Company all of the
entire right, title and interest of the Executive in and to all inventions,
ideas, disclosures and improvements, whether patented or unpatented, and
copyrightable material, made or conceived by the Executive, solely or jointly,
or in whole or in part, during her employment (including employment prior to the
date hereof) by the Company which are not generally known to the public or
recognized as standard practice and which (i) relate to methods, apparatus,
designs, products, processes or devices sold, leased, used or under construction
or development by the Company or any Subsidiary and (ii) arise (wholly or
partly) from the efforts of the Executive during her employment with the Company
(an “Invention ”). The Executive shall communicate promptly and disclose to the
Company, in such form as the Company requests, all information, details and data
pertaining to any such Inventions; and, whether during the Restricted Period or
thereafter, the Executive shall execute and deliver to the Company such form of
transfers and assignments and such other papers and documents as reasonably may
be required of the Executive to permit the Company or any person or entity
designated by the Company to file and prosecute the patent applications and, as
to copyrightable material, to obtain a copyright thereon. The Company shall pay
all costs incident to the execution and delivery of such transfers, assignments
and other documents. Any invention by the Executive within six months following
the termination of her employment hereunder shall be deemed to fall within the
provisions of this Section 7(d) unless the Executive bears the burden of proof
of showing that the Invention was first conceived and made following such
termination.
     8. DEDUCTIONS FROM COMPENSATION. The Executive agrees that the Company
shall be entitled to deduct and withhold from any compensation payable to the
Executive under this Agreement (i) any taxes in respect of the Executive that
the Company is required to deduct and withhold under federal, state or local law
whether arising from compensation hereunder or otherwise and (ii) any other
amounts lawfully due from the Executive as determined in good faith by the
Company and/or the Board of Directors. In the event that the Executive is no
longer employed by the Company at a time when the Company otherwise would be
entitled to deduct and withhold any amount pursuant to the preceding sentence,
the Executive shall remit such amount to the Company within five days after the
receipt of notice from the Company specifying such amount or otherwise in
accordance with the Executive’s obligations with respect thereto.
     9. SEVERANCE BENEFITS. If the Executive’s employment with the Company is
terminated pursuant to Section 6(d)hereof, the Executive shall be entitled to
receive as her sole and exclusive remedy the termination benefits provided under
this Section 9 (the “Severance Benefits”). As a condition of receiving Severance
Benefits, Executive agrees to sign an effective legal release (in any form the
Board of Directors may require) waiving any and all claims she has or may have
against the Company, AACC and their agents, employees, directors, subsidiaries,
attorneys, successors, assigns, and affiliates, as of the date of her
termination.
          (a) The Executive shall be paid periodically, according to the
Company’s payroll policy, her Regular Base Salary at the rate in effect on the
Section 6(d) Termination Date for a period of twelve (12) months, provided that
the Company, in its sole discretion, may elect to pay the Executive’s Regular
Base Salary for up to one additional year for the purpose of

8



--------------------------------------------------------------------------------



 



extending the term of the Executive’s covenants set forth in Sections 7(a) and
7(c) during that additional one year period. The Executive shall also be paid
the pro rata portion of each of the Bonus and the Purchased Receivables Bonus,
if any, due to the Executive in accordance with Sections 3(b) and 3(c) for the
fiscal year in which she was terminated. The Company shall make these pro rata
Bonus and Purchased Receivables Bonus payments within two and one-half months
after the end of its fiscal year to which the Bonus and Purchased Receivables
Bonus relates (or such later time as is allowed in accordance with Treasury
Regulation 1.409A-3(d)), with payment made promptly after the Company makes
bonus payments to its executive officers. The Executive shall not be entitled to
any further notice, severance pay, pay in lieu of notice or any compensation
whatsoever, except any amounts owing under this Agreement. The Executive agrees
that the foregoing notice is deemed conclusively to be reasonable notice of
termination at common law and the Executive is not entitled to any additional
notice or pay in lieu of notice or severance pay. The Executive acknowledges
that the Company has drawn her attention to the provisions contained herein
prior to executing this Agreement.
          (b) The Company shall pay the costs necessary to continue the
Executive’s participation pursuant to COBRA (to the extent applicable) for a
period of 18 months following the Section 6(d) Termination Date (including
dependent coverage) in any life, disability, group health and dental benefit
plans provided by the Company, in effect immediately prior to the Section 6(d)
Termination Date. Following the Section 6(d) Termination Date, the Company shall
not be obligated to (i) provide business accident insurance covering the
Executive or (ii) to make contributions in respect of the Executive to any
qualified retirement and pension plans or profit sharing plans for compensation
paid after the Section 6(d) Termination Date.
     10. EXECUTIVE TRAINING. The Company shall permit the Executive to
participate in executive training programs relevant to the Company’s business
and the professional development of the Executive, chosen by the Company and the
Executive and paid for by the Company.
     11. INJUNCTIVE RELIEF. Without intending to limit the remedies available to
the Company, the Executive acknowledges that a breach of any of the covenants
contained in Section 7 hereof may result in material irreparable injury to the
Company or its affiliates for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of such a breach or threat thereof, the Company shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
Section 7 hereof or such other relief as may be required to specifically enforce
any of the covenants in Section 7 hereof. The Executive hereby agrees and
consents that such injunctive relief may be sought in any state or federal court
of record in Michigan, or in the state in which such violation may occur, or in
any other court having jurisdiction, at the election of the Company.
     12. EXTENSION OF RESTRICTED PERIODS. In addition to the remedies the
Company may seek and obtain pursuant to Section 11 of this Agreement, the
Restricted Period shall be extended by any and all periods during which the
Executive shall be found by a court to have been in violation of the covenants
contained in Section 7 hereof.
     13. SUCCESSORS; BINDING AGREEMENT. This Agreement is personal to the
Executive and, without the prior written consent of the Company, shall not be
assignable by the Executive otherwise than by will, the laws of descent and
distribution or the terms of a revocable

9



--------------------------------------------------------------------------------



 



trust of which the Executive is the grantor. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
     14. WAIVER AND MODIFICATION. Any waiver, alteration or modification of any
of the terms of this Agreement shall be valid only if made in writing and signed
by the parties hereto; provided that any such waiver, alteration or modification
is consented to on the Company’s behalf by the Board of Directors. No waiver by
either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
     15. SEVERABILITY. The Executive acknowledges and agrees that the covenants
set forth in Section 7 hereof are reasonable and valid in geographical and
temporal scope and in all other respects. If any of such covenants or other
provisions of this Agreement are found to be invalid or unenforceable by a final
determination of a court of competent jurisdiction (i) the remaining terms and
provisions hereof shall be unimpaired and (ii) the invalid or unenforceable term
or provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.
     16. SUBMISSION TO JURISDICTION; VENUE.
     (a) WITH THE EXCEPTION OF THE RIGHTS OF THE COMPANY UNDER SECTION 11 OF
THIS AGREEMENT, ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY TRANSACTIONS CONTEMPLATED HEREBY SHALL BE BROUGHT IN THE COURTS OF THE STATE
OF MICHIGAN OR IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
MICHIGAN SITTING IN DETROIT, MICHIGAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HEREBY ACCEPTS FOR HERSELF OR ITSELF AND IN
RESPECT OF HER OR ITS PROPERTY GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH OF THE PARTIES IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY MAILING COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT HER OR ITS ADDRESS AS PROVIDED IN SECTION 18
HEREOF. NOTHING IN THIS PARAGRAPH (a) SHALL AFFECT THE RIGHT OF ANY PARTY TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS IN ANY OTHER JURISDICTION.
     (b) WITH THE EXCEPTION OF THE RIGHTS OF THE COMPANY UNDER SECTION 11 OF
THIS AGREEMENT, EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTIONS WHICH SHE OR
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID
ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
BROUGHT IN THE COURTS REFERRED TO IN PARAGRAPH (a) OF THIS SECTION 16 AND HEREBY
FURTHER IRREVOCABLY WAIVES

10



--------------------------------------------------------------------------------



 



AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     (c) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH OF THE PARTIES
TO THIS AGREEMENT AGREES THAT, AT THE TIME OF ANY SUCH ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY, EACH OF THE
PARTIES WILL EXECUTE SUCH INSTRUMENTS AND OTHER DOCUMENTS AS MAY BE NECESSARY TO
CONSENT TO AND WAIVE ANY OBJECTION TO VENUE AND JURISDICTION IN THE COURTS
IDENTIFIED IN SUBSECTIONS (a) AND (b) ABOVE.
     17. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
     18. BLUE PENCILLING. In the event that, notwithstanding the first sentence
of Section 15 hereof, any of the provisions of Section 7 relating to the
geographic or temporal scope of the covenants contained therein or the nature of
the business restricted thereby shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems enforceable,
such provision shall be deemed to be replaced herein by the maximum restriction
deemed enforceable by such court.
     19. NOTICES. All notices required to be given hereunder shall be in writing
and shall be deemed to have been given if (i) delivered personally or by
documented courier or delivery service, (ii) transmitted by facsimile or
(iii) mailed by registered or certified mail (return receipt requested and
postage prepaid) to the following listed persons at the addresses and facsimile
numbers specified below, or to such other persons, addresses or facsimile
numbers as a party entitled to notice shall give, in the manner hereinabove
described, to the others entitled to notice:
In the case of the Company:
Asset Acceptance, LLC
28405 Van Dyke Avenue
Warren, Michigan 48093
Attention: Nathaniel F. Bradley IV
     Chairman, President and CEO
Facsimile No.: 586-446-7832

11



--------------------------------------------------------------------------------



 



     with a copy to:
Asset Acceptance, LLC
28405 Van Dyke Avenue
Warren, Michigan 48093
Attention: Edwin L. Herbert, Esq.
     Vice President and General Counsel
Facsimile No.: 586-446-7832
In the case of the Executive:
Deborah L. Everly
41623 Belvidere
Harrison Township, MI 48045
Notice pursuant hereto shall be deemed given (i) if delivered personally, when
so delivered, (ii) if given by facsimile, when transmitted to the facsimile
number set forth above, when so transmitted if transmitted during normal
business hours at the location to which it is transmitted or upon the opening of
business on the next Business Day if transmitted other than during normal
business hours at the location to which it is transmitted and (iii) if given by
mail, on the third business day following the day on which it was posted.
     20. TAXES. Except as otherwise specifically provided elsewhere in this
Agreement or herein, the Executive is solely responsible for the satisfaction of
any taxes that may arise pursuant to this Agreement (including taxes arising
under Section 409A regarding deferred compensation, and Section 4999 regarding
golden parachute excise taxes, of the Internal Revenue Code of 1986 (the
“Code”)).  The Company shall not have any obligation whatsoever to pay such
taxes or to otherwise indemnify or hold the Executive harmless from any or all
of such taxes. If any amounts that become due under this Agreement constitute
“nonqualified deferred compensation” within the meaning of Section 409A, payment
of such amounts shall not commence until the Executive incurs a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h).  If, at
the time of the Executive’s separation from service, the Executive is a
“specified employee” (within the meaning of Internal Revenue Code Section 409A),
any benefit as to which Section 409A additional taxes could be assessed on
account of her separation from service (including any amounts payable pursuant
to the preceding sentence) will not be paid until after the end of the sixth
calendar month beginning after the Executive’s separation from service (the
“409A Suspension Period”) to the extent such delay may reasonably be expected to
avoid Section 409A additional taxes. Within 14 calendar days after the end of
the 409A Suspension Period, the Executive shall be paid a lump sum payment in
cash equal to any payments delayed because of the preceding sentence.
Thereafter, the Executive shall receive any remaining benefits as if there had
not been an earlier delay. The Company shall have the sole discretion to
interpret the requirements of the Code, including Section 409A, for purposes of
this Agreement.

12



--------------------------------------------------------------------------------



 



     21. CAPTIONS AND PARAGRAPH HEADINGS. Captions and section headings herein
are for convenience only, are not a part hereof and shall not be used in
construing this Agreement.
     22. ENTIRE AGREEMENT. This Agreement, including the Schedules hereto,
constitutes the entire understanding and agreement of the parties hereto
regarding the employment of the Executive, and supersedes all prior agreements
and understandings between the parties.
     23. COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
     24. ACKNOWLEDGMENT AND INDEPENDENT LEGAL ADVICE. The Executive acknowledges
that (i) she has read and understands this Agreement and that the Company has
advised her that the foregoing alters and supersedes her common law rights, and
(ii) neither her execution of this Agreement nor her performance of services
pursuant to this Agreement will violate any prior or existing employment
agreement, non-competition agreement, or similar agreement to which the
Executive is or ever has been a party. The Executive acknowledges that the
Company has advised her to seek legal advice prior to executing this Agreement.
     25. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Michigan, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Michigan or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Michigan.
[Signatures on next page]

13



--------------------------------------------------------------------------------



 



     WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            ASSET ACCEPTANCE, LLC
      By:   /s/ Nathaniel F. Bradley         Name:   Nathaniel F. Bradley IV   
    Title:   Chairman, CEO, President              By:   /s/ Deborah L. Everyly
        DEBORAH L. EVERLY
           

14



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
2007 Annual Incentive Compensation Plan for Management
Attached is the Asset Acceptance Capital Corp. 2007 Annual Incentive
Compensation Plan for Management, with the terms for participation by Deborah L.
Everly for 2007 to include the following:

       
Target Bonus Rate
  50.0%  

                                                      Bonus as %        
Objectives   % of Target   of Salary   $ Bonus (1)
% Based on Company Objectives
                               
Minimum
    50.0 %   As determined     0.0 %   $ —  
Target
    50.0 %     100.0 %     25.0 %   $ 75,000  
Maximum
    50.0 %     110.0 %     50.0 %   $ 150,000    
% Based on Personal Objectives
                               
Target
    50.0 %             25.0 %   $ 75,000    
Total Bonus Opportunity
                               
Minimum
          As determined     25.0 %   $ 75,000  
Target
            100.0 %     50.0 %   $ 150,000  
Maximum
            110.0 %     75.0 %   $ 225,000  

          Personal Objectives   % of Personal Bonus  
(1)
    — %
(2)
    — %
(3)
    — %
(4)
    — %
(5)
    — %

 

(1)   Calculated as if Executive’s annual base salary of $300,000 was effective
from January 1, 2007 through December 31,2007.

 



--------------------------------------------------------------------------------



 



Asset Acceptance Capital Corp.
2007 Annual Incentive Compensation Plan for Management
     General
     Each year, in connection with the approval of the annual budget and
forecast, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of Asset Acceptance Capital Corp. (the “Company”) establishes an
annual incentive compensation plan for key executives and certain other
management level employees (the “Plan Participant(s)”) of the Company.
     The Annual Incentive Compensation Plan will establish for each Plan
Participant a bonus target (the “Bonus Target”) equal to a specified percentage
of Base Salary (as defined below). The Bonus Target will be set by the Committee
at a level consistent with each executive’s responsibilities. As used in this
Plan, “Base Salary” shall be the Plan Participant’s base compensation (excluding
incentive and any other compensation) paid during 2007. For individuals who
become Plan Participants during 2007, Base Salary shall be the base compensation
(excluding incentive and any other compensation) paid in 2007 beginning on the
date the individual first becomes eligible to participate in the Annual
Incentive Compensation Plan.
     The Annual Incentive Compensation Plan will be comprised of two parts:
(a) Financial Objectives; and (b) Personal Objectives. Bonus amounts will be
computed separately for achievement of Financial Objectives and Personal
Objectives, as set forth below under the captions “Financial Objectives” and
“Personal Objectives”, respectively. Final payments under the Annual Incentive
Compensation Plan will be made after receipt and approval by the Board of the
annual audited financial statements of the Company for the year ending
December 31, 2007. A Plan Participant will not be paid a bonus unless the Plan
Participant is employed by the Company on the date the Board approves the annual
audited financial statements for 2007.
     Payments shall be made under the Plan in a manner necessary to preserve the
exemption from Section 409A of the Internal Revenue Code.
     The Compensation Committee recognizes the need of the Plan Participants to
conduct themselves in compliance with the Code of Business Conduct. In addition
to the non-financial consequences contained in the Code of Business Conduct, any
violation of the Code of Business Conduct shall result in complete forfeiture of
any bonus which would otherwise be paid under this Plan.
     Financial Objectives
     The financial performance of the Company will be measured against Earnings
Before Interest, Taxes, Depreciation and Amortization (“EBITDA”), after accrual
of all incentive compensation plan payments. EBITDA will be determined in a
manner consistent with the definition of EBITDA contained in Exhibit 1.
     For the fiscal year ended December 31, 2007, the Financial Objective goal
will be set at the 2007 budgeted EBITDA of $XXXXXX (the “2007 Financial
Objective Goal”). The

 



--------------------------------------------------------------------------------



 



minimum goal will be set at a percentage of the 2007 Financial Objective Goal
equal to the greater of (i) 2006 EBITDA achieved by the Company (expressed as a
percentage of the 2007 EBITDA Financial Objective Goal), or (ii) 90% of the 2007
Financial Objective Goal (the “Minimum Goal”). The maximum goal will be set at
110% of the 2007 Financial Objective Goal (the “Maximum Goal”).
     The bonus payout under the Financial Objective portion of the Plan shall be
50% of the Target Bonus at achievement of the 2007 Financial Objective Goal. If
the 2007 actual EBITDA achieved is at least equal to the Minimum Goal, the bonus
payout under the Financial Objective portion of the Plan shall be expressed as
50% of the Target Bonus multiplied by the following percentage (provided that
the bonus payout shall not exceed the Maximum Goal):
          The sum of:
          (1) 100%, plus
          (2) the product of (a) 10, multiplied by (b) the difference of actual
EBITDA as a percentage of the 2007 Financial Objective Goal, less 100%
     The following examples illustrate the application of the Financial
Objectives:
     (1) If a Plan Participant had a Target Bonus of $100, the 2007 Financial
Objective Goal was $5,000 and the actual 2007 achieved EBITDA was equal to the
2007 Financial Objective Goal, then the bonus payout under the Financial
Objective portion of the Plan would be $50.
     (2) However, if the actual 2007 achieved EBITDA exceeded the Minimum Goal
and was equal to 98% of the 2007 Financial Objective Goal, then the bonus payout
under the Financial Objective portion of the Plan would be $50 multiplied by
80%, or $40, calculated as follows:
     The sum of:
          (1) 100%, plus
          (2) the product of (a) 10, multiplied by (b) the difference of 98%,
less 100%
     (3) Moreover, if the actual 2007 achieved EBITDA exceeded the Minimum Goal
and was equal to 105% of the 2007 Financial Objective Goal, then the bonus
payout under the Financial Objective portion of the Plan would be $50 multiplied
by 150%, or $75, calculated as follows:
     The sum of:
          (1) 100%, plus
          (2) the product of (a) 10, multiplied by (b) the difference of 105%,
less 100%

 



--------------------------------------------------------------------------------



 



     Personal Performance Objectives
     Personal Objectives should be measurable goals jointly developed by the
Plan Participant and his/her immediate supervisor (subject to approval by the
Chairman, President and Chief Executive Officer or her designee(s), and for
certain participants, the Compensation Committee of the Board of Directors). The
points earned under Personal Performance will be calculated based on the
percentage of completion of each assigned objective, recognizing the
determination of such percentage completion is in part subjective. If there is
any disagreement as to the scoring of each assigned objective, the determination
of the Chairman, President and Chief Executive Officer or her designee(s) shall
be final and binding.
     Each Plan Participant may earn up to a maximum of 50% of her Target Bonus
based on the achievement of Personal Objectives. No Plan Participant will be
eligible to earn any part of her bonus based on the achievement of Personal
Objectives unless 2007 EBITDA achieved by the Company equals or exceeds the 2006
EBITDA achieved by the Company.

 



--------------------------------------------------------------------------------



 



AACC 2007 BONUS PLAN

     
 
Name:
   
Insert Name
 
   
Title:
  Insert Title
 
   
Estimated Salary:
  2007 Base Comp.
 
   
Target Bonus Rate
  Insert Target Bonus %

                                                                           
Bonus as %             Objectives     % of Target     of Salary     $ Bonus  
% Based on Company Objectives
                               
 
                               
Minimum
    50.0 %   As determined       0.0 %   $ —  
Target
    50.0 %     100.0 %   50% of Target Bonus Rate     Computed  
Maximum
    50.0 %     110.0 %   100% of Target Bonus Rate     Computed    
% Based on Personal Objectives
                               
Target
    50.0 %           50% of Target Bonus Rate     Computed  
 
                               
Total Bonus Opportunity
                               
 
                               
Minimum
          As determined     Computed     Computed  
Target
            100.0 %   Computed     Computed  
Maximum
            110.0 %   Computed     Computed  

          Personal Objectives   % of Personal Bonus  
(1) Insert Goal 1
  Goal 1 Weight
(2) Insert Goal 2
  Goal 2 Weight
(3) Insert Goal 3
  Goal 3 Weight
(4) Insert Goal 4
  Goal 4 Weight
(5) Insert Goal 5
  Goal 5 Weight
     Total
    100.0 %

 



--------------------------------------------------------------------------------



 



Exhibit 1
     EBITDA: The earnings of the Company before interest, income taxes,
depreciation and amortization (including amortization of purchased receivables).
The determination of EBITDA, for purposes of this Plan, shall be made by the
Board in accordance with generally accepted accounting principles in effect in
the United States, applied on a consistent basis (“GAAP”); provided, however,
that EBITDA shall be adjusted for this purpose to (A) exclude net gains and
losses on the disposal of assets and other non-operating income or expense items
and (B) exclude EBITDA generated from acquisitions of new businesses or
companies during the year (an acquisition of a new office would not be deemed to
be a material acquisition). EBITDA will be determined after accrual for all
bonuses, including bonuses to be paid under this and all other Company annual
incentive compensation plans.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Equity Grants – Stock Options; Restricted Stock
The equity awards that the Executive shall receive pursuant to Section 3(e) of
the Employment Agreement to which this Schedule 2 relates shall be subject to
the terms and conditions of the Stock Incentive Plan, shall be set forth in
award agreements comparable to those that AACC enters into with other
similarly-situated executives, and shall reflect the following terms and
conditions:
Time-Vested Restricted Stock Units:

  1.   Number of units of AACC common stock subject to award: ___that number of
units equal to $500,000 divided by the fair market value per share of AACC
common stock on the date of the award.     2.   Vesting Schedule: 50% on each of
the first and second anniversary dates of the award date (in the fourth quarter
2007), but only if the Executive is employed by the Company on the particular
vesting date.

Stock Options:

  1.   Number of shares of AACC common stock subject to award:

  a.   2007 fourth quarter grant: 21,250 shares.

  2.   Exercise Price: fair market value on date of award, determined pursuant
to the Stock Incentive Plan and general practices applicable to executive
officers.     3.   Vesting Schedule for each individual grant: 25% each
August 7, for the next 4 years.

Performance-Based Restricted Stock Units:

  1.   Number of units of AACC common stock subject to award: 10,625
    2.   Vesting Schedule:

  a.   0% until the earlier of (i) the filing date of the Company’s Form 10-Q
for the quarterly period ending June 30, 2011 or (ii) August 15, 2011 (the
“Vesting Date”).

  b.   If and only if the Executive is employed by the Company on the Vesting
Date, the percentage determined according to the following table based on AACC’s
cumulative earnings per share (“EPS”) over AACC’s most recent four-year period
ending at the end of the calendar quarter immediately preceding the Vesting
Date:

 



--------------------------------------------------------------------------------



 



                  4-year Cumulative EPS             (measured from a base of    
        $XXXX per share for the             2007 grant) (1)           Vested
Percentage (1)
Less than XX% per annum
            0 %
At XX% per annum
            60 %
At XX% per annum
            80 %
At XX% per annum
            100 %

 

(1)   The Executive’s vested percentage from the foregoing table will be pro
rated for EPS results between XX% and XX% per annum, as well as between XX% and
XX% per annum. Cumulative EPS will be rounded to the nearest one-tenth of one
cent. The Executive’s vested percentage will be rounded to the nearest one
hundredth of one percent. Full shares only will be awarded.

The Board of Directors or Compensation Committee will determine four-year EPS in
accordance with Generally Accepted Accounting Principles (subject (1) to their
discretion to take into account or to disregard extraordinary financial events
on a uniform basis for all executives, and net gains and losses on the disposal
of assets and other non-operating income or expense items, and (2) to excluding
non-cash equity compensation expense).
Superseding of the Foregoing through Award Agreements:
The terms and conditions of any executed award agreement for stock options or
restricted stock or restricted stock units will be deemed to supersede and to
automatically satisfy all terms of this Schedule 2 for the granting of equity
awards pursuant to Section 3(d) of the Employment Agreement.

 